 1
 2
                                        2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10
11   DANIEL LUIS VALADEZ,          )   Case No. CV 15-3976-JGB (JPR)
                                   )
12                   Petitioner,   )   ORDER ACCEPTING FINDINGS AND
                                   )   RECOMMENDATIONS OF U.S.
13              v.                 )   MAGISTRATE JUDGE
                                   )
14   CYNTHIA Y. TAMPKINS,          )
     Warden,                       )
15                                 )
                     Respondent.   )
16                                 )

17        Pursuant to 28 U.S.C. § 636, the Court has reviewed the
18   Petition, First Amended Petition, records on file, and Magistrate
19   Judge’s June 14, 2016 Report and Recommendation and October 31,
20   2019 Supplemental Report and Recommendation, both of which
21   recommend that judgment be entered denying the Petition and FAP
22   and dismissing this action with prejudice.
23        On July 11, 2016, Petitioner filed Objections to the
24   original R. & R., after which the Magistrate Judge stayed this
25   case to allow him to exhaust in state court a claim based on
26   People v. Sanchez, 63 Cal. 4th 665, 686 (2016) (holding that
27   “case-specific out-of-court statements” relied on by prosecution
28   gang expert are inadmissible hearsay under California law and may

                                        1
 1   also be testimonial and violate defendant’s Sixth Amendment right
 2   to confrontation).    After exhausting the claim Petitioner moved
 3   for leave to file a First Amended Petition, and in the
 4   Supplemental R. & R. the Magistrate Judge granted the motion but
 5   recommended that the FAP be denied on its merits.    On December
 6   11, 2019, Petitioner filed Objections to the Supplemental R. &
 7   R., in which he mostly simply repeats arguments from the
 8   Petition, the FAP, his Reply in support of his motion for leave
 9   to amend, and his Objections to the June 14, 2016 R. & R.
10           Petitioner continues to argue alternative interpretations of
11   the evidence to claim that he is actually innocent (and that the
12   evidence was insufficient to convict him).    But as he concedes,
13   he has so argued “throughout these proceedings,” including to the
14   jury.    (Dec. 11, 2019 Objs. at 7.)   The June 14, 2016 R. &. R.
15   already thoroughly considered and appropriately rejected the
16   argument that the evidence was insufficient because he was in
17   rival gang territory the night of the crimes merely “to help his
18   father,” whom he visited “on a fairly regular basis,” with some
19   cleaning.    (Id. at 3; June 14, 2016 R. & R. at 16, 49-53; see
20   also Oct. 31, 2019 Suppl. R. & R. at 5-7 (recommending rejection
21   of FAP’s identical actual-innocence claim).)
22           In addition, Petitioner continues to rely on People v.
23   Sanchez, 63 Cal. App. 4th 665, 686 (2016) (Dec. 11, 2019 Objs. at
24   6-7), even though it is not clearly established law for purposes
25   of federal habeas review, as explained to him in the Supplemental
26   R. & R. (Oct. 31, 2019 Suppl. R. &. R. at 13-14).    In any event,
27   as the Magistrate Judge correctly noted, the prosecution’s gang
28   expert did not rely on case-specific hearsay, and any error was

                                        2
 1   harmless.   (Id. at 14-17.)   Thus, the superior court was not
 2   objectively unreasonable in rejecting Petitioner’s Sanchez and
 3   Confrontation Clause claim.
 4        Having reviewed de novo those portions of the R. & Rs. to
 5   which Petitioner has objected, the Court agrees with and accepts
 6   the findings and recommendations of the Magistrate Judge.   IT
 7   THEREFORE IS ORDERED that judgment be entered denying the
 8   Petition and FAP and dismissing
                                   g this action with prejudice.
                                                      p
 9
     DATED: -DQXDU\
10                                   JESUS
                                         S G. BERNAL
                                               BERNA
                                                  NA
                                                   AL
                                     U.S. DISTRICT
                                           DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                       3
